I respectfully dissent.
In spite of the paper war that went on here, this case is simply one of a leased car which had a leaky air conditioner. The trial judges were not fooled by the plethora of paper. Judge Hodson's entry of partial summary judgment, while not as specific as might be hoped, indicated that the court was rejecting all CPSA claims, but allowing the leaky air conditioner claim on essentially a contract theory. I find no error in that determination. Nor do I find any error in Judge Stilwell's decision. He found the air conditioner leaked, allowed nominal damages, allowed a setoff for the value of the use of the car.
There is no ambiguity which would require that this case be remanded under Civ.R. 56(D). The purpose of pleading and pretrial motions in the Civil *Page 420 
Rules is to eliminate the surplusage and to bring the case to issue. If the parties fail to do so, as was done here, then the trial judge must do it for them, as was done here.
I would overrule all the assignments of error and affirm the judgment of the trial court in toto.